DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the amendment filed on 03/25/2021; claim(s) 1- 18 & 21- 22 is/are pending; claim(s) 1 & 10 is/are independent claim(s). Claims 19- 20 are cancelled by the applicant.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	In view of the received amendment to the drawing (fig. 10), the outstanding objection thereto is withdrawn.
	
Response to Arguments
Section I) In view of the amendments made to the independent claims 1 & 10, the features (claim elements shown with footnote 2 & 3 by the last office action) of these claims are given patentable weight in this Office action (Remarks, pages 10-11). 

Section II) Applicant's followings arguments of section II(A) and II (B) (Remarks, pages 11-14) filed 03/25/2021 have been fully considered but they are not persuasive for the reasons discussed below. 

argument of II (A), “cited art does not disclose a sequence of machine-executable steps that, when executed, determines a value of each of the plurality of matrix elements based on a set of potential parameter values as in Claims 1 and 10….That is, even if values of the claimed algebraic parameters are identified, additional steps are still required in the pending claims…Mantooth was not cited as disclosing, and does not appear to disclose” (Remarks, pages 11-13).
Response: As fully discussed below, new interpretation of Holub is relied by the current Office action to disclose this limitation. The processed/parsed/decoded contents entered in steps 322/444 by the processor that implements the methods of figs. 3-4 are interpreted as claimed “sequence of machine-executable steps” (See, applicant’s specification in para. 0113). PHOSITA knows that once user enters values in a text fields using any window related applications, a program need to read and interpret these values so that a processor can utilize user entered inputs. The sub-sets of the actually entered contents in steps 322/344 are interpreted as claimed “set of potential parameter values” because these values are processed to determine the actual information provided in the form of the matrix (Holub, ¶¶ [0056, 0078]). The “initial state for each parameter” is interpreted as claimed “a value of each of the plurality of matrix elements” by executing (“partial readings of the parameter”) (entered in steps 322) (para. 0057).

	Argument II (B) “Holub and Mantooth do not disclose "identify a system model by executing the sequence of machine-executable steps to generate a set of parameter values for the plurality of algebraic parameters" as in Claim 1 and similarly recited in Claim 10…Therefore, the cited paragraph [0053] does not teach, suggest, or disclose "identify a system model by executing the sequence of machine-executable steps to generate a set of parameter…Withdrawal of all rejections under § 103 is respectfully requested” (Remarks, pages 13- 14).

Response: Examiner respectfully disagrees with this argument because the Office action relies on additional paragraphs of Holub other than para. 0053 to disclose this feature and applicant’s arguments are not commensurate with the actual scope of the claim. Holub clearly teaches “a best model among the number of models can be identified and/or determined based on the calculated rate of error” (para. 0074) and At block 456, the best model of the dynamic system can be identified. Identifying the best model can include proposing a model…initial states can be used to predict a day-ahead and/or other period of time forecast... candidate models with the lowest calculated rate of error” (para. 0091-0094). Here, the entered data or parameters of the steps 322/444 are used by the processor to determine error. By generating and comparing the error values, selection/identifying of the best model is performed. Accordingly, the identifying of the best model is via using of the machine executable steps (processed user entered information of steps 322/444).
Examiner further notes the second part “generate a set of parameter values for the plurality of algebraic parameters” (claim 1, line 15) of this claim limitation does not include both of “plurality algebraic parameters” and “one or more arithmetic operations” of line 7 as argued. Hence, applicant’s comment of “The output variable values, i.e., outputs predicted by Holub's model, are not analogous to "a set of parameter values for the plurality of algebraic parameters" as in Claims 1 and 10. As defined within Claims 1 and 10, the plurality of algebraic parameter combine with arithmetic operations to define matrix elements which define a system model, and are therefore distinct from the outputs/predictions of the model” is not commensurate with the actual scope of the claim limitation. 
Therefore, the outputs of the “best model” can be mapped with claimed “set of parameter values for the plurality of algebraic parameters” under BRI because this value can be entered by the user again in round of steps 322/444.
Claim Interpretation
Examiner acknowledges applicant’s comments (Remarks, page 9) regarding Office’s interpretation (last office action pages 4-5) of the claim element “control system” (claim 1, line 3 & claim 10, line 5) under 112(f). Since applicant’s remarks do not provide specific arguments against the position taken by the office, this claim element is continued to be treated accordance to 112(f) for the reasons set forth in the last Office action.
Specification
The disclosure is objected to because of the following informalities: 
[0076], in line 3, the Greek symbol (ϵ) appears reversed facing.
[0031], in line 1, “mode form definition view 1100” should be “model form definition view 1100” to be consistent with other paragraphs.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
Claim(s) 1, 5 – 10, 14- 18, & 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holub et al. (US 20140128997 A1, hereinafter Holub) in view of Mantooth et al. (US 6236956 B1, hereinafter Mantooth). Holub and Mantooth are references of the record.
	Regarding claim 1 Holub teaches building management system [“A dynamic system can include a HVAC system, a building system, and/or a manufacturing system, among other suitable dynamic systems”] comprising: ([0002, 0025]);
HVAC system, can include a system with a number of controlled machines (e.g., equipment)”] operable to affect a variable state or condition [“air temperatures”] of a building ([0013, 0028, 0032]); and
	(b) a control system [a computer 684 of fig. 6 that implements a controller with MPC of paras. 0012, 0029, 0033 and performs the method of figs. 1 -3] configured to:
	(b1) receive a user input [inputs provided at block 322/444, “entering data and parameters for the model, at block 322” and/or “a number of model parameters of the dynamic system can be entered … among other parameters”] indicating1 a model form [the entered data and parameter indicates the model form because they are used to identify/revise a best model], the model form comprising a plurality of matrices having a plurality of matrix elements [“entering the data and parameters in a matrix and/or a graph. For instance, a matrix can include a data table”. PHOSITA understand data table to include elements which are elements of the matrix entered by the user in step 322/444], wherein the user input comprises (b11) entry of a plurality algebraic parameters [“entering data and parameters for the model” represent at least two/plurality of algebraic parameters] and (b12) if the user enters the data and parameters in “a matrix”, the PHOSITA would understand these entered value to define matrix elements] one or more of the plurality of matrix elements in terms of the plurality of algebraic parameters 
the entered data and parameter like at step 322/444 are well-known to be parsed by the reading program of the computer that implements the methods of figs. 3-4. For example, in a touch screen window, the entered data (sentences) are parsed by a high level programs] that, when executed [reloading/rereading of the entered values in machine readable format from the memory like RAM], determines a value [“initial state for each parameter” are identified by processing the entered data in the form of the matrix, therefore can be understood by PHOISTA as values of the matrices] of each of the plurality of matrix elements based on a set [“Initial states can, for example, be partially from readings and/or partially from identification of parameters”. Here, the identified parameters can be called “potential parameter values” under BRI/plain meaning because claim/spec is/are silent on giving the special definition for the phrase “potential parameter values”] of potential parameter values ([0057]);
	(b3) identify [“a best model among the number of models can be identified” by determining errors in step 328 that is based on somehow reading/executing the “data and parameters” and “a number of model parameters of the dynamic
system” of step 322/444 ] a system model by executing [“Initial states can, for example, be partially from readings and/or partially from identification of parameters.”, The reading of the parameters entered by the user means executing of the machine-executable steps of the entered parameters] the sequence of machine-executable steps to generate a set of parameter values [one of the type of the “Model parameters of the dynamic system” to be entered in the future steps 322/444. See, para. 0078, the “best model” can be used to simulate parameters like “Used data source and related data can include a related data set of simulated and/or observed variables”] for the plurality of algebraic parameters ([0057, 0074, 0078, 0080]); 
	generate a graphical user interface [showing or generating “a graph 208” of fig. 2] that illustrates a fit between predictions of the identified system model and behavior of the variable state or condition of the building ([0036, 0043, 0048-0050]); and
	(b4) control [e.g., “The saved best model can, for example, be used for MPC.”] the building equipment using the identified system model ([0074, 0095]).
Holub teaches its system receiving parameters provided as inputs (blocks 322/444) indicating a model form, wherein the user inputs include various type of “model parameters” and “data” as discussed above. However, Holub does not articulate that these user entered parameters to additionally comprise “one or more arithmetic operations” (e.g., ‘+’ symbols of entry field 1110) as well. 
Thus, Holub does not teach/suggest the user input indicating a model form to include “one or more arithmetic operations” as claimed and shown above with 
Mantooth is directed to a computer using a model editor 106 to make simulation/modeling easier and more intuitive by extracting essential information entered by the user in a graphical user interface (Abstract). Specifically, Mantooth teaches a computer configured to:
receive [“model editor presents important advancements… For example, it allows a user to (1) enter differential-algebraic equations for continuous-time modeling… to rapidly create and/or modify models as necessary. The model editor works together with the model database”] a user input [information entered by the user using “Screen display windows” shown in fig. 3] indicating a model form the model form comprising a plurality of matrices having a plurality of matrix [“Matrix A numerical representation of a system of equations used in simulation for executing a given model”. PHOSITA knows equation includes algebraic parameters and arithmetic operations] elements, wherein the user input comprises entry of a plurality algebraic parameters [“format and symbols as are well known in engineering and mathematics”] and one or more arithmetic operations [“differential-algebraic equations” wherein “input and edit equations using common format and symbols as are well known in engineering and mathematics, such as the use of Arabic numbers, Greek letters and mathematical operators including, for example, derivative and integral operators”] for one or more of the plurality of matrix elements [“analyzing matrix elements stamps in step 408”] such that the user input defines one or more of the plurality of matrix elements in terms of the plurality of algebraic parameters and the one or more arithmetic operations (figs. 1-3 & associated texts with “model editor 106”, Col. 6, lines 55- 68, Col. 11, lines 50-55);
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (a) combine the teachings of Mantooth and Holub because they both related to generating/updating of at least a model of a physical system based on the user entered parameters and (b) modify the system of Holub to utilize an editor window (like model editor 106) to provide user input (of step 322/444 of figs. 3-4 of Holub) including entry of a plurality algebraic parameters and one or more arithmetic 

Regarding claim 5, Holub in view of Mantooth teaches the building management system of claim 1, wherein: the graphical user interface is configured to allow a user to edit [“revised model of the best model” of Holub and “The equation editor window 302 allows the user to input and edit equations using common format and symbols” of Mantooth] the model form [the type of the data entry] to create an edited model form; and the control system is configured to update the system model based on the edited model form (Holub, [0096- 0097] & Mantooth, Col. 8, lines 5- 10, fig. 3).

Regarding claim 6, Holub in view of Mantooth teaches the building management system of claim 1, wherein the user input indicating the model form comprises:
a plurality of entries in a plurality of element entry fields, each element entry field corresponding to one of the plurality of matrix elements and configured to receive the Greek letters and mathematical operators including, for example, derivative and integral operators.”] to allow the user to define one or more of the plurality of matrix elements in terms of the plurality of parameters and the one or more arithmetic operations (blocks 322 and 444 of Holub, Fig. 3 of Mantooth).

Regarding claim 7, Holub in view of Mantooth teaches the building management system of claim 1, wherein the control system is configured to control [“control action can, for instance, include a variable”] the building equipment using the identified system model by generating a control signal for the building equipment by applying the identified system model in a model predictive control approach (Holub, fig. 5A, [0012, 0108-0109]).
Regarding claim 8, Holub in view of Mantooth teaches the building management system of claim 1, wherein the graphical user interface illustrates the fit [graph of fig. 2] between predictions of the identified system model and behavior of the variable state or condition of the building by providing a plot of average prediction errors for a plurality steps into a future, a plot of weighted averages of prediction errors within a prediction horizon for each point of a training set, or a plot of the predictions of the system model overlaid on a plot of the behavior of the variable state or condition of the building (Fig. 2, [0049],  of Holub shows plot 214 for the observed values overlaid with the predicted values of one or more models).

Regarding claim 9, Holub in view of Mantooth teaches the building management system of claim 1, wherein the building equipment comprises
 one or more of HVAC equipment, a variable refrigerant flow system, or an energy storage system (Holub, [0013]).

Regarding claim 10, the rejection of claim 1 is incorporated. Therefore, only in summary, Holub teaches a method for controlling building equipment in a building management system, the method comprising: 
a) operating building equipment to affect a variable state or condition of the building ([0013, 0028, 0025]); 
b) receiving, by a control system [system that implements method of figs. 3-4], a user input [input of steps 322 and/or 444 of figs. 3-4] indicating a model form, the model form comprising a plurality of matrices [“The model parameters of the dynamic system can be entered, for instance, in a table, a matrix”] having a plurality of matrix elements, wherein the user input comprises entry of a plurality of algebraic parameters and 
c) converting, by the control system, the model form into a sequence of machine- executable steps [processed user entered inputs of data and parameters] that, when executed, determines a value [e.g., “initial state for each parameter”] of each of he sub-set of the actual information entered by the user in steps 322/344] ([0057]); 
d) identifying a system model [“At block 456, the best model of the dynamic system can be identified.”] by generating a set of parameter values [e.g., “error residuals” and/or “rate of error for each submodel in the population” which are used to select the best system model in S456] for the plurality of algebraic parameters, wherein generating the set of parameter values comprises executing [“partially from readings and/or partially from identification of parameters” are performed means the processed user entered data is used while determining error residuals] the sequence of machine- executable steps (Figs. 3-4 & associated texts, [0065-0068, 0083, 0091]); 
e) generating a graphical user interface [interface of the fig. 2] that illustrates a fit between predictions of the identified system model and behavior of the variable state or condition of the building ([0036, 0043, 0048-0050]); and 
f) controlling the building equipment using the identified system model ([0074, 0094-0095]).
Holub does not teach the received “user input” to comprise one or more arithmetic operations for one or more of the plurality of matrix elements such that the user input defines one or more of the plurality of matrix elements in terms of the one or more arithmetic operations as shown above with strikethrough emphasis.
However, Mantooth cures this deficiency in fig. 3 & associated texts as discussed above in claim 1.
of step 322/444 of figs. 3-4 of Holub) including entry of a plurality algebraic parameters and one or more arithmetic operations for one or more of the plurality of matrix elements as in Mantooth. Doing so even a non-expert user can rapidly create and modify the various types of models used by the system of Holub without having to concerned with the details of any particular language (“particular HDL language or having any programming expertise”) implementation when creating or editing (Mantooth, Col. 2, lines 4- 6, Col. 7, lines 35- 40). Accordingly, the combination of Holub and Mantooth renders invention of this claim obvious to PHOSITA.

Regarding claims 14 &16 - 18, Holub in view of Mantooth teaches/suggests invention of these claims for the similar reasons discussed above.

Regarding claims 15, Holub in view of Mantooth teaches/suggests the method of claim 10, wherein the user input indicating the model form comprises: a plurality of entries in a plurality of element entry fields, each element entry field corresponding to one of the plurality of matrix elements and configured to receive the plurality of algebraic parameters and the arithmetic operations to allow the user to define a corresponding matrix element in terms of one or more of the plurality of algebraic parameters and one or more of the arithmetic operations; and an indication of 
Regarding claim 21, Holub in view of Mantooth further teaches the building management system of claim 1, wherein the control system is configured to identify the system model by calculating an objective function value [“rate of error”] for a plurality of different sets of potential parameter values and determining which of the plurality of different sets of potential parameter values optimizes [“lowest calculated rate of error”] the objective function value using the sequence of machine-executable steps (Holub, [0045, 0047, 0084], fig. 1)
Regarding claim 22, Holub in view of Mantooth further teaches the building management system of claim 1, the control system is configured to identify [“best model among the number of models can be identified and/or determined based on the calculated rate of error”] the system model by calculating the value of each of the plurality of matrix elements using the set of parameter values and the sequence of machine-executable steps (Holub, [0047, 0057, 0074, 0085], fig. 1).

Allowable Subject Matter
Claims 2- 4 & 11- 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim does not require user to enter the “model form”, rather the claim merely requires to enter inputs that somehow can indicate the “model form”.